Citation Nr: 0930446	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  This matter was previously before the Board, 
most recently in December 2008 when it was remanded for 
additional development of the evidence.


FINDING OF FACT

The Veteran has bilateral knee sprain causally related to his 
active duty service. 


CONCLUSION OF LAW

Bilateral knee sprain was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112,  1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

This case features the Veteran's claim of entitlement to 
service connection for a bilateral knee disability.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that a portion of the Veteran's service 
records are apparently missing and appear to be possibly 
destroyed or unobtainable.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
[the Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

The Veteran contends that he suffers from chronic disability 
in both knees as the result of an injury sustained during 
service.  Specifically, the Veteran reports that his knees 
were injured when a heavy trailer fell across his legs.  The 
Veteran's testimony regarding this injury is presented in 
several items of record advancing his claim.  An April 2003 
written submission explains that the Veteran recalls having a 
"trailer fall across my legs" during a field exercise.  The 
Veteran's June 2004 substantive appeal contains the Veteran's 
testimony that the alleged injury involved a "2800 lb 
trailer" falling onto him in 1974.  A witness statement from 
a fellow serviceman, submitted with the Veteran's March 2008 
correspondence, describes witnessing a heavy trailer 
"pinning [the Veteran's] legs underneath it."  The Board 
also notes that the Veteran told a VA examiner, during the 
June 2007 VA examination, that after a "2,400 pound weight 
landed his knees" the Veteran was treated for 7 to 14 days 
with crutches.  The June 2007 report later describes "He was 
treated for 14 days with crutches, and he had some wounds 
which were bandaged.  Since then he has complained of an 
aching pain in both knees...."

The question before the Board is whether the Veteran 
experiences any current chronic bilateral knee disability 
related to service.  The Board notes a June 2007 VA 
examination which refers only to arthralgia.  In this regard, 
the Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  It does not appear that the June 
2007 examiner diagnosed any underlying disability.  Although 
some tenderness was noted on clinical examination, x-rays 
showed the knees to be normal.  The June 2007 examination 
report does, however, suggest that the Veteran's knee 
complaints may be linked to the claimed in-service accident.  
The examiner did also note the tenderness as well as 
discomfort with stiffness on certain motions.  The Board is 
not medically competent and must rely on the reports of 
medical examiners.  The June 2007 report appears somewhat 
inconsistent to the Board to the extent that it failed to 
offer a medical diagnosis of disability although it did 
report certain clinical abnormalities and an opinion linking 
those abnormalities to the claimed in-service injury.  As 
discussed in prior Board remands on this issue, the Board has 
found the June 2007 examination report to be less than 
adequate in this regard.

The Board finds that the June 2007 report does not 
probatively establish either conclusion it suggests.  Its 
contradiction does not permit probative persuasive 
demonstration that there is no chronic knee disability, nor 
does the discussion of tenderness and stiffness persuasively 
support a finding that the Veteran does have an objective 
chronic knee disability in the absence of any actual 
diagnosis.

In its June 2008 remand, the Board discussed the above and 
found that additional development of this issue was necessary 
to fully assist the Veteran; a new examination was directed 
to provide clarification as to whether the Veteran is 
currently diagnosed with any chronic disability of the knees.  
Unfortunately, however, the resulting July 2008 VA 
examination report did not clarify this matter.  The July 
2008 VA examiner responded to this essential inquiry by 
citing negative radiographic findings but stating: "I'm 
unable to answer the question without speculating.  The 
presence of pain is a critical issue in the diagnosis of any 
condition and, in the case of this patient complaining about 
intermittent knee pain, despite negative radiographic 
findings, a diagnosis of intermittent knee sprain is 
acceptable."

In the Board's view, this competent medical statement appears 
to endorse a diagnosis of "intermittent knee sprain."  
However, there remains the critical question as to whether 
this diagnosis is a chronic disability or a reference to 
periodic sprains.  As the Board has found that the July 2008 
VA examination report presented substantial confusion as to 
whether any chronic disability of the knees was medically 
diagnosed, the Board issued another remand in December 2008 
to obtain adequately clear medical evidence on this 
potentially decisive medical question in this case.

In January 2009, both of the medical professionals (a medical 
doctor and a physician's assistant) who authored and signed 
the July 2008 VA examination report revisited this question 
and prepared an addendum statement to directly resolve the 
essential question in this case.  In this regard, the January 
2009 addendum states clearly that "[o]ther than complaints 
of pain the patient has no medically diagnosable chronic 
disability or chronic disability or either knee."  However, 
this opinion does not include any rationale.  In the Board's 
view, it does not add any significant insight with regard to 
the underlying question. 

The Board is left with an evidentiary record which supports 
to some extent the fact of the claimed inservice injury to 
the knees.  The record also shows periodic, recurring knee 
complaints.  Recent x-ray study has not shown any 
abnormalities.  At least one examiner, however, has offered a 
diagnosis of intermittent bilateral knee sprain.  The lack of 
a clear medical opinion supported by a rationale together 
with the evidence showing that the Veteran has been voicing 
knee complaints for a period of time appears to leave the 
question of a diagnosis of chronic disability in the realm of 
reasonable doubt.  Under the particular circumstances of this 
case, the Board finds that it is at least as likely as not 
that the Veteran suffers from bilateral knee sprain causally 
related to his active duty service.  Service connection for 
bilateral knee sprain is therefore warranted.  38 U.S.C.A. 
§ 517(b). 

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that an RO letter in January 2007 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 


ORDER

Entitlement to service connection for bilateral knee sprain 
is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


